Citation Nr: 1734241	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  03-119 40A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent from July 9, 2003, and in excess of 40 percent from March 1, 2017, for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A.Lech, Counsel 


INTRODUCTION

The Veteran had active duty from May 1965 to August 1968 and from November 1990 to March 1991.  He also had additional service in the Coast Guard Reserve.
This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The July 2007 RO decision granted service connection and a noncompensable rating for CFS (chronic fatigue with muscle weakness and soreness), effective July 9, 2003.

In an August 2009 decision, the Board denied the Veteran's claim for entitlement to an initial higher (compensable) rating for CFS.

The Veteran appealed the Board's August 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the parties (the Veteran and the VA Secretary) filed a Joint Motion for Remand (JMR) which requested that the Board's decision be vacated and remanded.  A November 2010 Court Order granted the JMR.

In April 2011, the Board remanded the issue of entitlement to an initial higher (compensable) rating for CFS for further development.

In November 2011, the Board determined that the issue of entitlement to a TDIU rating was raised during the Veteran's previously appealed increased rating claims. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board again remanded the issue of entitlement to an initial higher (compensable) rating for CFS, as well as the issue of entitlement to a TDIU, for further development.

In December 2015, the Board once again remanded the issues of entitlement to an initial higher (compensable) rating for CFS and entitlement to a TDIU for further development.
 
A March 2017 rating decision granted the issue of TDIU.  Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

FINDING OF FACT

For the entire period on appeal, the weight of the evidence shows that the Veteran's CFS has resulted in symptoms that were nearly constant and restricted routine daily activities to less than 50 percent of the pre-illness level.


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but not higher, for CFS have been met.  38U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 6354 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Chronic Fatigue Syndrome

The Veteran seeks entitlement to an increased rating for chronic fatigue syndrome (CFS).  

The Veteran's CFS has been evaluated as 20 percent disabling from July 9, 2003, and as 40 percent disabling from March 1, 2017, under Diagnostic Code (DC) 6354. 

Diagnostic Code 6354 provides that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 40 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least four hours but less than six weeks total duration per year. A 60 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A Note to Diagnostic Code 6354 provides that, for the purpose of rating chronic fatigue syndrome, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, Note (2016).

In May 2000, the Veteran reported that he was feeling tired all the time, was having
difficulty driving, and had concentration problems sufficient to interfere with his job performance.  See VA treatment notes, May 2000.

In June 2000, the Veteran was evaluated for an irresistible desire to sleep during the day.  The Veteran stated that his sleepiness began eight to nine years before his sleep apnea was diagnosed, and that his sleepiness had become progressively worse since the sleep apnea surgery.  The Veteran said that he could not drive more than 15-20 minutes without his eyes becoming heavy.  The Veteran stated that he had an eight to nine year history of sporadic muscle failure and soreness he called migrating pain.  See VA treatment notes, June 2000.

In November 2000, the Veteran reported having experienced fatigue for many years.  He stated that sleep apnea treatments did not work, and that he experienced aches all over his body.  The Veteran stated that he was so fatigued after 2:00 pm that he could not work after that time.  The examiner opined that the Veteran's fatigue might be Persian Gulf Syndrome.  See VA treatment notes, November 2000.

A letter from the Veteran's former manager at Xerox, dated June 30, 2003, described the Veteran's physical problems after returning from the Gulf War.  He stated that the Veteran's work schedule had to be changed to accommodate his fatigue, and that the Veteran might not be able to handle the workload much longer.

In the present case, the Veteran's CFS was addressed in a February 2004 VA examination.  The examiner reviewed the claims file and noted the Veteran's complained of fatigue all the time, as well as generalized muscle aches, weakness, and migratory joint pain.  He also reported that his exhaustion rendered him unable to do any kind of extreme physical activity and that he had difficulty staying awake when driving for more than ten minutes.  The Veteran denied any sleep disturbances, denied any incapacitating episodes, and reported that he did not take any medications for his CFS.  The Veteran asserted that he experienced headaches and depression.  Based on the claims file review and the examination findings, the VA examiner rendered a diagnosis of chronic fatigue and migratory joint pain.  

In an August 2007 statement the Veteran said that his CFS had become severe enough to force him into early retirement, and to sell his family home, as well as to
exclude him from almost all activities outside the home.  The Veteran also stated that he stopped taking medication for CFS because the doctors were only treating the symptoms and not addressing the root causes of his condition.  The Veteran stated that his condition robbed of any kind of quality of life.  He further stated that he lived with his ailments every day and asserted that VA's finding of no incapacitating episodes was both insulting and a slap in the face.

The Veteran underwent another VA examination in April 2008.  The examiner reported that the Veteran's CFS was manifested by complaints of generalized muscle aches, weakness, and migratory joint pain.  The Veteran denied fatigue after exercise, and asserted that he experienced headaches and depression, secondary to his physical problems.  The Veteran denied hospitalizations for his CFS, and stated that his symptoms kept him from doing house work maintenance, which caused him to sell his house to get a smaller one so that he could keep up with it better.  The Veteran also stated that the weakness made him unable to use a hammer and he was unable to screw in screws.  He also related that he had a problem staying awake while driving, and had problems with these things because of lack of stamina.  The Veteran denied any periods of incapacitation where a doctor has prescribed bedrest for him.  He endorsed having cognitive impairment in that he experienced short-term memory loss.  The Veteran denied the use of medications for CFS, and denied any other symptoms.

In a June 2008 statement, the Veteran complained that he experienced total body muscle soreness on a routine basis and that his symptoms had worsened and now included severe cramping in his hands and feet.   He disclosed that he was no longer able to lift a newspaper, or shampoo his hair, due to pain.  He stated that he could not hold a hammer or drive a nail or use a screwdriver.  The Veteran reported that he could never work because he could not do anything physical, and could not sit up for any length of time.

An August 2008 examination done by Peter Hicks shows that the Veteran had pain all over his body from just moving around, and had painful muscle strain.

On August 21, 2008, the Veteran underwent a War Related Illness and Injury Study The examiner noted that the Veteran has continuous episodic fatigue and muscle
soreness and weakness that has been ongoing since 1991.  The examiner further noted that this chronic fatigue is always present, and that it "tends to wax and wane and had an exacerbation that lasted for about two weeks."

In a statement from January 2011, the Veteran explained that his life became less tolerable every day.

The Veteran underwent another VA examination for CFS in May 2011.  He told the examiner that he experienced chronic fatigue with muscle weakness and soreness.  The Veteran denied hospitalization or debilitating fatigue, denied fatigue 24 hours after exercise, and was unable to state what percentage of his routine daily activities were restricted.  The Veteran stated that he was no longer able to work with tools or to do carpentry, and that he had to stop his job in manufacturing secondary to fatigue.  The Veteran reported that he experienced sore throat (constant), generalized muscle aches (constant), generalized weakness (constant), migratory joint pains (frequent), sleep disturbances (frequent), forgetfulness (frequent), and headaches (constant, mild).  The examiner noted that there was no effect on the Veteran's daily activities.  (The Board found this examination to be inadequate in its November 2011 remand, as it did not conform to the pertinent rating criteria for Diagnostic Code 6354.)   

The Veteran underwent another VA examination for CFS in January 2012.  The examiner opined that the Veteran's debilitating fatigue has not reduced the Veteran's daily activity level to less than 50 percent of the pre-illness level.  The examiner noted that the Veteran experienced debilitating fatigue, headaches, migratory joint pains, and a cognitive impairment (forgetfulness), and that his symptoms were nearly constant.  The examiner opined that the Veteran's activities were restricted by less than 25 percent of the pre-illness level.  There were no periods of incapacitation.  The examiner related that the Veteran's fatigue impacted his ability to work.     

In a February 2012 statement, the Veteran wrote that his health has deteriorated to the point that he rarely leaves his home.  He reported that he was unable to sit and read or watch television without falling asleep.  He added that he has no ambition to leave his home, work, or participate in any hobbies.  He also wrote that his situation is made worse due to the pain medication he is taking.

In a July 2013 statement, the Veteran explained that the chronic fatigue and muscle weakness affected his quality of life for the last twenty three years, and that he was incapacitated every day of his life.

The Veteran underwent another VA examination for his CFS in March 2017.  The examiner stated that the Veteran was capable of light and moderate activity, and should avoid heavy exertion or heavy lifting.  The examiner also related that due to the nearly-constant debilitating fatigue, it would be difficult for the Veteran to follow "a substantially gainful occupation."  The examiner stated that the Veteran's debilitating fatigue has reduced his activity level to less than 50 percent of his pre-illness level for a period of longer than six months.  The examiner added that the Veteran experienced debilitating fatigue, generalized muscle aches or weakness, migratory joint pains, and sleep disturbances (all daily).  The examiner also noted that the Veteran experienced a cognitive impairment (forgetfulness), and that his symptoms were nearly constant.  The examiner noted that the symptoms restricted the Veteran's routine daily activities to 50 to 75 percent of the pre-illness level, and that the Veteran did not experience incapacitating episodes.    

VA treatment records are consistent with these findings.  The Veteran has consistently reported that he constantly is in pain and fatigued, and underwent chiropractic care and acupuncture, with no effect.  See for example VA treatment notes, October 7, 2010.

Social Security Administration (SSA) records showed that the Veteran was entitled to disability benefits as of March 2005.  There were no medical records available regarding the determination.  

Resolving all doubt in favor of the Veteran, the Board finds that the symptoms associated with the Veteran's service-connected CFS have more nearly approximated a level to be nearly constant and restricting routine daily activities to less than 50 percent of the pre-illness level.  See March 2017 VA examination.    Furthermore, the Veteran has reported that his condition leaves him so fatigued that he cannot even drive without falling asleep at the wheel, and that he was having memory and concentration issues.  In addition, although examiners have at times determined that the Veteran's disability is less severe than that warranting a 60 percent rating, the Veteran's credible report of his impairment remained basically constant throughout the period on appeal.  Affording the Veteran the benefit of the doubt, the Board finds that the criteria for a 60 percent schedular rating for chronic fatigue syndrome have been met for the entire period on appeal.

The Board has also considered entitlement to a disability rating in excess of 60 percent.  However, there is no indication that the Veteran's CFS symptoms were so severe that his routine daily activities were almost completely restricted, or that they occasionally precluded self-care.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2016). The Board therefore finds that the evidence of record does not justify the assignment of a 100 percent rating at any point during this appeal. 

Accordingly, the Board finds that the symptomatology reported by the Veteran and shown in the record is consistent with the 60 percent rating the Board is assigning, but the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice, however, does not apply here, as the Veteran already receives TDIU.
ORDER

Entitlement to a disability evaluation of 60 percent for CFS for the entire period on appeal is granted, subject to regulations governing payment of monetary awards. 



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


